Citation Nr: 1007479	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-06 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether a June 1999 rating decision was clearly and 
unmistakably erroneous in assigning an effective date of July 
18, 1995 for the grant of entitlement to service connection 
for the Veteran's cause of death.

2.  Whether an April 1987 rating decision was clearly and 
unmistakably erroneous in failing to adjudicate the issue of 
entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1955 to June 1957 and also had an essentially 
continuous period of naval service from September 1957 to 
November 1964.  He died in November 1986.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

Procedural history

In an April 1987 letter, the RO granted the appellant's claim 
of entitlement to surviving spouse death pension benefits.  

In July 1995, the appellant filed a claim of entitlement to 
service connection for the cause of the Veteran's death.  The 
appellant's claim was ultimately granted in a June 1999 
rating decision; an effective date of July 18, 1995 was 
assigned.  In a statement dated October 2000, the appellant 
disagreed with the assigned effective date.  The appellant's 
earlier effective date claim was denied in a November 2000 
rating decision.  The appellant disagreed with the denial and 
filed a timely substantive appeal.  


In March 2003, the appellant presented sworn testimony as to 
the issue of entitlement to an effective date prior to July 
18, 1995 for the grant of service connection for the cause of 
the Veteran's death during a videoconference hearing which 
was chaired by a Veterans Law Judge.  A transcript of the 
hearing has been associated with the VA claims folder.  No 
testimony was elicited from the appellant with respect to her 
CUE claims.  Indeed, as discussed immediately below, the 
United States Court of Appeals for Veterans Claims (Court) 
specifically found that the Board did not have jurisdiction 
over the issue of CUE in its earlier decisions because the 
claimed had not been argued/raised.  The restrictions of 
38 C.F.R. § 20.707 are therefore no applicable.

In a September 2003 decision, the Board denied the 
appellant's earlier effective date claim.  The appellant 
appealed the decision to the Court.  In January 2004, counsel 
for the Veteran and the Secretary of VA filed a Joint Motion 
for Remand.  An Order of the Court dated January 26, 2004 
granted the motion, vacated the Board's September 2003 
decision, and remanded the case to the Board.

In a decision dated June 2004, the Board again denied the 
appellant's claim by concluding that clear and unmistakable 
error (CUE) was not present in the part of the June 1999 
rating decision that assigned July 18, 1995 as the effective 
date for service connection for the cause of the Veteran's 
death.  The appellant appealed that decision to the Court.  
In November 2004, counsel for the Veteran and the Secretary 
of VA filed a Joint Motion for Remand.  An Order of the Court 
dated November 16, 2004 granted the motion, vacated the 
Board's June 2004 decision, and remanded the case to the 
Board.  The Board notes that the November 2004 Joint Motion 
specifically indicated that the issue of CUE was not properly 
before the Board at the time of either its September 2003 or 
June 2004 decisions.  

In April 2005, the Board remanded the earlier effective date 
issue to the RO for further development.  Following the 
issuance of a December 2005 supplemental statement of the 
case (SSOC), the earlier effective date issue was returned to 
the Board.  In an April 2006 rating decision, the Board again 
denied the appellant's claim of entitlement to an effective 
date prior to July 18, 1995 for the grant of service 
connection for the Veteran's cause of death.  The record 
indicates that the Veteran again filed a Notice of Appeal 
with the Court as to that issue pursuant to 
38 U.S.C.A. § 7266.  To the Board's knowledge that issue 
remains pending as a decision has not yet been issued by the 
Court.  Accordingly, said issue is not currently before the 
Board.

In January 2006, the appellant's attorney contended that 
there was CUE in the April 1987 rating decision with respect 
to the RO's failure to adjudicate the issue of entitlement to 
service connection for the cause of the Veteran's death.  The 
appellant's attorney also asserted that there was CUE in the 
RO's June 1999 rating decision which denied an effective date 
prior to July 18, 1995 for service connection for the cause 
of the Veteran's death.  The September 2007 rating decision, 
March 2008 SOC, and December 2008 SSOC denied the appellant's 
claims of CUE.  The Veteran perfected his appeal by filing 
timely substantive appeals in December 2008 and January 2009.


FINDINGS OF FACT

1.  The June 1999 rating decision, which established an 
effective date of July 18, 1995 for the grant of service 
connection for the cause of the Veteran's death, was subsumed 
by the April 2006 Board decision that is currently on appeal 
to the Court.  

2.  The RO did not misapply the law in its April 1987 RO 
decision which did not adjudicate the issue of entitlement to 
service connection for the cause of the Veteran's death.



CONCLUSIONS OF LAW

1.  The June 1999 rating decision is not final and therefore 
cannot be the subject of a CUE claim.  See 38 C.F.R. § 3.105 
(2010).  

2.  The April 1987 RO decision did not contain CUE as to the 
issue of the appellant's entitlement to service connection 
for the cause of the Veteran's death.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks revision of a June 1999 rating decision 
based upon her claim of CUE therein as to the issue of 
entitlement to an effective date prior to July 18, 1995 for 
the grant of service connection for the cause of the 
Veteran's death.  She also seeks revision of an April 1987 RO 
decision based upon a claim of CUE therein as to the issue of 
entitlement to service connection for the cause of the 
Veteran's death.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court 
held, in part, that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
[CUE] motions."  The Court observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  See Parker v. Principi, 15 Vet. App. 
407, 412 (2002) [regarding a clear and unmistakable error 
claim as to a prior final RO decision]; Juarez v. Principi, 
16 Vet. App. 518, 521 (2002) [citing Parker as "holding VCAA 
inapplicable to claim that RO decision contained CUE"].

The Board therefore finds that VA's duties to notify and 
assist contained in the VCAA are not applicable to these CUE 
claims.  See VA O.G.C. Prec. Op. No. 
12-2001 (July 6, 2001).

The Board notes that the appellant has nonetheless been 
accorded ample opportunity to present her contentions.  The 
appellant and her attorney have presented written argument to 
the RO and the Board.  In this regard, the Board notes that 
the appellant's attorney initially raised some questions as 
to the adequacy of the June 2007 rating decision and March 
2008 Statement of the Case (SOC).  He did not believe that 
the documents properly addressed the scope of the claims for 
CUE.  The RO subsequently issued a Supplemental SOC (SSOC) in 
December 2008 that fully addressed the arguments presented by 
the appellant's attorney.  The attorney responded in January 
2009 that the appellant desired to appeal the issues as they 
were presented in the SSOC.  The appellant declined the 
opportunity to have a hearing before a Veterans Law Judge as 
to this issue.

Accordingly, the Board will proceed to a decision as to the 
appellant's claims.



1.  Whether a June 1999 rating decision was clearly and 
unmistakably erroneous in assigning an effective date of July 
18, 1995 for the grant of entitlement to service connection 
for the Veteran's cause of death.

Relevant law and regulations

CUE

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).  A final decision may, however, be subject to 
revision on the basis of CUE.  See 38 C.F.R. § 3.104(a) 
(2009).

The Court has propounded a three-prong test to determine 
whether CUE is present in a prior determination:

(1).  "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,

(2).  the error must be 'undebatable' and of the sort 'which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made,' and

(3).  a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question."  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity and, unless 
it is the kind of error that, if true, would be CUE on its 
face, must provide persuasive reasons as to why the result 
would have been manifestly different but for the alleged 
error.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of CUE.  Id. at 44.

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., 
Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than mere disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
In order to show that CUE occurred, the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  See 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of duty to assist cannot constitute CUE and 
that "grave procedural error" does not render a decision of 
VA non-final.  In Cook, the Federal Circuit overruled Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that 
the decision held that the existence of "grave procedural 
error" (in that case, not obtaining complete service 
treatment records) rendered a VA decision non-final.  Also in 
Cook, the Federal Circuit, citing Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994), noted that a CUE claim is an attack on 
a prior judgment that asserts an incorrect application of law 
or fact, and that an incomplete record, factually correct in 
all other respects, is not CUE.

Analysis

The appellant, through her attorney, has alleged CUE in the 
June 1999 rating decision as to the RO's assignment of July 
18, 1995 as the effective date for the grant of service 
connection for the cause of the Veteran's death.  See the 
Appellant's CUE claim dated January 2006.

As detailed in the Procedural History above, the June 1999 
decision granted service connection for the cause of the 
Veteran's death and assigned an effective date of July 18, 
1995.  In a statement dated October 2000, the appellant 
disagreed with the assigned effective date.  The appellant's 
earlier effective date claim was denied in a November 2000 
rating decision.  The appellant disagreed with the denial and 
filed a timely substantive appeal.  Following the issuance of 
two Joint Motions, the Board ultimately denied the 
appellant's claim in an April 2006 decision.  Accordingly, 
the June 1999 rating decision was subsumed by the April 2006 
Board decision, which is currently on appeal to the Court.  
See 38 C.F.R. § 20.1104 (2009); see also Olson v. Brown, 5 
Vet. App. 430, 432-33 (1993); Talbert v. Brown, 7 Vet. App. 
352, 355 (1995) [prior RO decisions which are affirmed by the 
Board are subsumed by the final appellate decision].

CUE claims involve prior RO final decisions only.  See 38 
C.F.R. § 3.105 (2009).  Critically, as the June 1999 rating 
decision was subsumed by the April 2006 Board decision, there 
is currently no final decision as to the issue of the 
appellant's entitlement to an effective date prior to July 
18, 1995 for the grant of service connection for the cause of 
the Veteran's death.  Accordingly, the June 1999 rating 
decision may not be the subject of a valid CUE claim at this 
time.  See 38 U.S.C.A. §§ 7105, 7111 (West 2002); 38 C.F.R. 
§§ 3.105, 20.1400 et seq. (2009).  The appellant's contention 
is, therefore, meritless.  

The Court has held that CUE claims which are denied based on 
the absence of legal merit or lack of entitlement under the 
law should be dismissed without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104 (2003).  This is the situation 
here.  Therefore, based on the procedural history of this 
case, the Board has no alternative but to dismiss the appeal.  
The Veteran's claim of CUE in the June 1999 rating decision 
as to the issue of entitlement to an earlier effective date 
prior to July 18, 1995 for service connection for the cause 
of the Veteran's death, is accordingly dismissed.  

2.  Whether an April 1987 rating decision was clearly and 
unmistakably erroneous in failing to adjudicate the issue of 
entitlement to service connection for the cause of the 
Veteran's death.

Relevant law and regulations

The law and regulations with regard to CUE claims has been 
set forth above and will not be repeated herein.

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).



Service connection - cause of death

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2009).

Analysis

The record demonstrates that the appellant filed a claim of 
entitlement to surviving spouse benefits in January 1987.  An 
April 1987 letter from the RO indicated that the appellant's 
claim for DIC death pension benefits had been granted.  It is 
undisputed that the April 1987 letter did not adjudicate the 
issue of entitlement to service connection for the cause of 
the Veteran's death.  

The appellant, through her attorney, has argued that the 
April 1987 decision contained CUE because the RO failed to 
adjudicate the issue of service connection for the cause of 
the Veteran's death.  See the Appellant's claim dated January 
2006.  Specifically, the appellant asserts that the RO did 
not properly apply 38 C.F.R. 
§ 3.152(b) in its April 1987 decision.

To be successful, a CUE claim must pass two criteria:  first, 
the claim must be pled with sufficient specificity as to the 
alleged error and not merely be an expression of vague 
statements of dissatisfaction.  See Andre, 14 Vet. App. at 
10; aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. 
Cir. 2002) [any claim of CUE must be pled with specificity].  
Next, if CUE has been determined to have been pled with the 
required specificity, it must be determined whether there was 
a failure to apply toe correct statutory and regulatory 
provisions to the correct and relevant facts.

In this case, the Board finds that CUE has been pled with 
sufficient specificity.  The appellant's January 2006 claim 
specifically asserted that the RO erred in its April 1987 
decision by failing to properly apply 38 C.F.R. § 3.152(b) to 
the adjudication of the appellant's January 1987 application 
for VA benefits.  As CUE has been pled with sufficient 
particularity, the Board will continue to the merits of the 
claim.

As explained above, CUE involves more than mere 
misinterpretation of facts by an adjudicator.  Rather, the 
law must be misapplied to correct and relevant facts; 
further, such error must be undebatable and manifestly change 
the outcome of the issue.

As indicated above, the appellant filed a January 1987 
Application for Dependency and Indemnity Compensation or 
Death Pension by A Surviving Spouse.  Critically, the 
appellant specifically indicated that she was not claiming 
that the cause of the Veteran's death was due to service.  
The VA benefit claims form, signed by the appellant in 1987, 
included an explicit question of whether she was claiming 
that the cause of the Veteran's death had been due to 
service.  She checked 'no' in response to that question on 
the application.  Therefore, in the April 1987 decision, the 
RO limited the January 1987 claim to one for death pension 
benefits only.

The Board recognizes that 38 C.F.R. § 3.152(b) (1986) 
provided that a claim for death pension will be considered to 
be a claim for death compensation or DIC compensation and 
accrued benefits.  However, the appellant expressly elected 
not to pursue a claim for service connection for the cause of 
the Veteran's death in the January 1987 application.  She 
therefore clearly limited her claim to one for death pension 
benefits.  

The appellant's attorney argues that the plain language of 38 
C.F.R. § 3.152(b) required the RO to adjudicate the issue of 
entitlement to DIC benefits.  In support of this contention, 
the appellant's attorney cites the Court's decision in 
Isenhart v. Derwinski, 3 Vet. App. 177 (1992) which held that 
the intent of 38 C.F.R. § 3.152(b) is clear and does not 
therefore give the Secretary the right to look at a 
claimant's intent in filing an application for DIC and/or 
death pension benefits.  

With regard to the Court's holding in Isenhart, the Board 
first notes that the decision was promulgated in September 
1992.  Therefore, any liberalizing effect of the decision is 
not retroactive, but rather applies from September 1992 
onward.  C.f. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

Moreover, the Court's Isenhart decision was subsequently 
distinguished by Sandlin v. Gober, U.S. Vet. App. No. 99-1285 
(October 19, 2000) based upon facts remarkably similar to 
those in the case at hand.  While the Board recognizes that 
such single judge decisions carry no precedential weight, 
they may be relied upon for any persuasiveness or reasoning 
they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 
(1992).  In Sandlin, the appellant filed an application for 
surviving spouse pension benefits in which she marked the box 
indicating that she was not claiming that the Veteran's death 
was due to service.  See id. at 1.  She later filed a claim 
of entitlement to service connection for the cause of the 
Veteran's death which was subsequently granted.  In its 
decision, the Court found that the Board had correctly 
determined that there were no grounds for an earlier 
effective date for the award of DIC.  Specifically, the Court 
stated that the liberalizing law of Isenhart "concerned 
incomplete applications, which the Court found could not be 
construed by VA."  As the claims form of the appellant in 
Sandlin was not incomplete, the Court held that the Board 
correctly found that the appellant had limited her original 
claim to one to death pension benefits.  

Similarly, in current case, the appellant's January 1987 
application was not incomplete.  The appellant filled out all 
aspects of the application and specifically indicated that 
she was not claiming that the Veteran's death was due to 
service.  She thereby limited her claim to one for only death 
pension benefits.  Therefore, in the April 1987 decision, RO 
properly considered and adjudicated the only pending issue 
(the issue of the appellant's entitlement to death pension 
benefits).

Accordingly, the Board finds that April 1987 RO decision did 
not misapply the law in its failure to adjudicate the issue 
of entitlement to service connection for the cause of the 
Veteran's death.  For reasons stated above, the Board finds 
that CUE has not been demonstrated in the April 1987 RO 
decision.  

In sum, the appellant has presented one argument as to CUE 
with regard to the April 1987 RO decision, which has been 
specifically considered and denied by the Board as detailed 
above.  The Board recognizes that the appellant has advanced 
other theories of CUE with regard to the June 1999 rating 
decision.  However, neither she nor her counsel has pled with 
any degree of specificity any other error of law or fact that 
allegedly occurred in connection with the April 1987 RO 
decision.  See Andre v. West, 14 Vet. App. 7, 10 (2000).  As 
such, other theories of entitlement were not pled with 
specificity as to the April 1987 RO decision and will not be 
considered herein.  For the reasons and bases expressed 
above, the Board does not find CUE in the April 1987 RO 
decision and that decision remains final.

Finally, while not presented in her claim for CUE in the 
April 1987 decision, the Board notes that the appellant has 
argued that she did not file a claim for service connection 
for the cause of death of the Veteran prior to 1995 because 
she was unaware she could collect the benefit.  See 
Appellant's Statement dated January 2006.  She said that 
someone in the Social Security Administration (SSA) had told 
her that she would only be eligible for SSA pension benefits.  
As unfortunate as this development appears to be, the Board 
notes that all persons dealing with the federal government 
are charged with knowledge of federal statutes and lawfully 
promulgated agency regulations.  Morris v. Derwinski, 1 Vet. 
App. 261 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947).  As such, a claim of ignorance of 
the law in not filing a claim for benefits is without merit.


ORDER

The claim of CUE in the June 1999 rating decision as to the 
issue of entitlement to an effective date of July 18, 1995 
for the grant of entitlement to service connection for the 
Veteran's cause of death is dismissed.

The claim of CUE in the April 1987 RO decision as to the 
issue of entitlement to service connection for the cause of 
the Veteran's death is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


